UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4677



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDALL LEE CONRAD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-297)


Submitted:   July 5, 2006                  Decided:   July 12, 2006


Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Clifton
T. Barrett, Assistant United States Attorney, Chief, Criminal
Section, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       In    this     appeal,     Randall   Conrad    (Conrad)     challenges      the

sufficiency of the evidence to support his conviction on one count

of conspiracy to possess with intent to distribute fifty grams or

more of cocaine base (crack), 21 U.S.C. §§ 841(b)(1)(A), 846.1                    For

reasons that follow, we affirm.

       A verdict must be sustained if there is substantial evidence,

taking the view most favorable to the government, to support it.

Glasser v. United States, 315 U.S. 60, 80 (1942).                        Substantial

evidence is defined as that evidence which “a reasonable finder of

fact       could    accept   as   adequate     and    sufficient    to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).

       To prove conspiracy under 21 U.S.C. §§ 841 and 846, the

government must prove an agreement to violate a federal drug law,

the defendant’s knowledge of the conspiracy, and the defendant’s

knowing and voluntary participation in such conspiracy.                         United

States      v.     Strickland,    245   F.3d   368,   384-85   (4th      Cir.   2001).

Notably, a defendant may be convicted of conspiracy without knowing

all of his coconspirators, or of all of the conspiracy’s details,

as long as he joins the conspiracy understanding its unlawful


       1
      At the time of his conspiracy conviction, Conrad was also
convicted of various federal firearm and drug charges. Conrad does
not challenge these other convictions in the present appeal.

                                         - 2 -
nature and willfully joins in the plan on at least one occasion.

Burgos, 94 F.3d at 858.         Once the existence of a conspiracy is

established,   only     a   slight    link    between   a   defendant    and    the

conspiracy is needed to support conviction.             Id. at 861.

      The evidence at trial, viewed in the light most favorable to

the   government,   showed     that    Conrad    knowingly     and    voluntarily

participated   in   a   conspiracy      to    possess   with    the    intent   to

distribute fifty grams or more of crack.            Conrad’s cousin, Samuel

Spease (Spease), testified at trial that he served as a lookout for

Conrad either across the street from or in front of a trailer from

which Conrad sold crack to individual customers.2 Spease’s lookout

duties included him radioing by walkie talkie Charles Hairston

(Hairston), whom Spease testified “was in it with us,” when a crack

customer approached the trailer in which Conrad was waiting to make

a sale.    (J.A. 130).         According to Spease, once he notified

Hairston of an approaching customer, Hairston “took it from there.”

Id.   Spease also testified that sometimes Hairston would serve as

the lookout.   In exchange for Spease’s lookout activities, Conrad

either paid Spease money or provided him with some crack.                 Spease

testified that he was a lookout for Conrad for approximately two or

three weeks and that Conrad had approximately ten to fifteen

customers per day.



      2
      Conrad’s mother paid the rent on the trailer, which trailer
was across the street from the trailer in which she lived.

                                      - 3 -
     During the time relevant to Conrad’s conspiracy conviction,

police   executed   a   search    warrant   at    the    same    trailer   and

consequently   seized    various    amounts      of    crack    packaged   for

individual distribution, $1,192 in United States currency, a set of

digital scales used to weigh drugs for individual sales, a walkie

talkie, a loaded firearm, and Conrad’s North Carolina driver’s

license, which license had been laying on a desk in the master

bedroom.

     The evidence also showed drug trafficking activity at a second

trailer, located in a neighboring North Carolina county, in which

Conrad lived and sublet a portion with a separate entrance to

Hairston. During the time of the charged conspiracy, 30.5 grams of

cooling crack was seized, pursuant to a search warrant, from the

stove-top of the second trailer’s shared kitchen.              A set of scales

and a box of latex gloves were also seized from the shared kitchen.

Additionally, the police seized 5.9 grams of cocaine hydrochloride,

a key ingredient of crack, from a shelf in Conrad’s bathroom.

Conrad himself even admitted on the witness stand at trial that he

knew Hairston was selling drugs from this second trailer, but that

he “needed half the rent.”       (J.A. 285).

     From this outlined evidence, we have no trouble concluding

that Conrad’s conviction for conspiracy to possess with intent to

distribute fifty grams or more of crack, 21 U.S.C. §§ 841(b)(1)(A),

846, is supported by substantial evidence.            Accordingly, we affirm


                                   - 4 -
such conviction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 5 -